El Juez Asooiado SeñOR Feanco Soto,
emitió la opinión del tribunal.
Esta es una apelación de una sentencia de la corte inferior declarando culpable al acusado por'fiaber infringido la sección 3, título 2°., de la Ley Nacional de Prohibición (41 Stat. 305, Fed. Stat. Ann. 1919, p. 202).
*118El apelante señala como errores—
“1. La corte sentenciadora erró al conocer de este caso sin tener-jurisdicción para ello, toda vez que el proceso se formuló a nombre de El Pueblo de Puerto Pico y no a nombre de los Estados Unidos.
“2. El tribunal a quo cometió error al admitir como evidencia las botellas de las cuales se habían incautado, sin autoridad de ley, los agentes del gobierno.
“3. La corte inferior erró al no ordenar la devolución al acusado de las botellas en cuestión.”
No tenemos que detenernos en la consideración del primer error apuntado, por ser cuestión que lia sido exami-nada y resuelta en los casos de El Pueblo v. Rodríguez, de-cidido en junio 17, 1924 (33 D.P.R.), y El Pueblo v. Baragaño, resuelto en febrero 18, 1925 (33 D.P.R.).
El segundo error se refiere al registro que del automó-vil hicieron los agentes del gobierno y donde ocuparon el li-cor embriagante, habiéndose introducido en evidencia los en-vases conteniendo dicho licor contra la objeción del acusado. Se alega, en resumen, por el apelante que ■ el registro fué ilegal por no haberse practicado en virtud de un auto judicial de registro y que la evidencia así obtenida, faltando este requisito y por medios violentos e ilegales, no se podía uti-lizar en contra del acusado, y que la consecuencia era com-peler al acusado a ser testigo contra sí mismo. La propo-sición del apelante es que en ningún caso puede procederse al registro de un automóvil que transporte ilegalmente lico-res o se dedique al contrabando de los mismos sin que me-die previamente un auto judicial de registro. Tendente a demostrar su aserto el apelante cita numerosa jurispruden-cia del Tribunal Supremo de los Estados Unidos que se re-fiere a registros en domicilios privados, y uno de ellos, Weeks v. United States, 232 U. S. 383 (34 S. Ct. 341, 58 L. Ed. 652), en que se apoya fuertemente, al registro de co-rrespondencia. Pero Blakemore en su reciente obra sobre prohibición, tratando la misma materia y refiriéndose al mismo caso citado por el apelante, dice:
*119"La cuestión de la devolución de licores enando se alega que ha habido una confiscación ilegal es objeto de gran confusión debido mayormente a la decisión de la Corte Suprema en el caso de Weeks v. United States, 232 U. S. 383. La Corte Suprema de Ohio se ex-presa como sigue :
“ ‘Las cortes de muchos estados de la Unión han tenido ocasión de tratar esta precisa cuestión, y en más de veinte estados se ha declarado enfáticamente que no puede ordenarse la devolución de licores intoxicantes, propiedad hurtada, efectos de juego, herramientas de ladrones, drogas narcóticas, aparatos para falsificar, billetes de lotería y otras clases de contrabando, cuya mera posesión constituye un acto ilegal, aunque- tal propiedad haya sido ocupada sin una orden legal a personas acusadas de delito, y sólo en tres o cuatro estados se ha adoptado una regla contraria. El entrar en una discusión de todos estos casos, o siquiera dar una lista de los mismos, extendería esta opinión a límites irrazonables. En aquellos estados en que se ha adoptado una regla contraria parece que se ha tratado de seguir una interpretación errónea de ciertas decisiones de la Corte Suprema de los Estados Unidos. Antes de proceder a una discusión de esos casos debe observarse que casi uniformemente las cortes de distrito y de apelaciones de los Estados Unidos han declarado que esa clase de propiedad no puede ser devuelta, y han sugerido la verdadera distinción que existe entre ordenar la devolución de propiedad legal y de aquellas clases de propiedad que han sido declaradas contra-bando y cuya mera posesión constituye un delito. Rosanski v. State, [106] Ohio, [442], 140 N. E. 370.’ ” Blakemore on Prohibition, p. 351.
Estamos, no obstante, de acuerdo con el resto de las ci-tas que hace el apelante en todo lo que se relaciona con el registro de domicilios privados y que son aplicables local-mente,’pues tenemos contenidas en el artículo 2, apartados 3, 13 y 14, de nuestra Ley Orgánica (aprobada marzo 2, 1917), disposiciones equivalentes a las enmiendas IY y Y de la Constitución Federal. De todos modos podemos decir que el Congreso al promulgar la ley de prohibición tuvo buen cuidado de que se mantuvieran en todo su vigor las enmien-das IY y Y citadas y la jurisprudencia aplicable, toda vez que por la sección 25 de la Ley Yolstead (Leyes de 1923, p. 97, Fed. Stat. Ann. 1922, p. 273) se restringe el registro *120del domicilio privado en busca de licores, dejando estable-cida cierta diferencia según se trate del registro en casas o edificios privados y los vehículos que transporten materia intoxicante.
 En relación con la intención que a ese fin tuvo el Congreso, en la citada obra de Blakemore, página 333, se dice además:
“La sección 25 de la Ley Volstead restringiendo el registro de los domicilios particulares y la sección 26 declarando como deber del comisionado el confiscar cualquier vehículo que transporte licores, y la sección 6 de la ley de noviembre 23, 1921, son las únicas disposi-ciones estatutorias sobre la materia. Si el Congreso hubiera sido de opinión que el registrar automóviles en una carretera pública sin una orden de registro era irrazonable, hubiera incluido tal prohibi-ción junto con la relativa a los domicilios, contenida en la sección 25, pero no lo hizo así. Esto parece ser una sanción por el Congreso del registro de vehículos y otros edificios o propiedades sin una orden, a menos que el mismo se hiciere maliciosamente y sin causa razonable. No hay legislación del Congreso sobre la materia de registro y con-fiscación de automóviles, y en cada caso particular la corte debe de-terminar, como una cuestión judicial, si el registro y confiscación de un automóvil es o no un registro o confiscación razonable en vista de las circunstancias del caso.”
En este caso la prueba establece que hubo motivos razonables para que los agentes del gobierno procedieran al registro del automóvil sin estar provistos de un auto judicial. Dicho vehículo caminaba por una carretera pública y a velocidad excesiva al pasar por el sitio en que estaban dos policías. Éstos tuvieron conocimiento de que se estaba transportando licores entre Río Grande y Luquillo y esto, unido a la velocidad excesiva del carro, que por sí infringía la ley que reglamenta el uso de vehículos de motor en Puerto Rico, despertó en dichos agentes la razonable creencia de que el automóvil transportaba licor, y determinó en ellos su persecución en otro automóvil, pudiendo detener su marcha y proceder al registro, encontrando 36 botellas de brandy marea “Hennessy”, “Tres Estrellas”, “de las 12 *121estaban en nn saco pequeño, colocado en la parte trasera del carro, en el sitio destinado para poner los pies, y me-tidas dichas botellas dentro de cartuchos de paja y el resto de las botellas se encontraba debajo del asiento trasero del automóvil.” Estas últimas palabras del testigo Qnijano, po-licía insular.
El fiscal cita el caso de United States v. Bateman (D. C., S. D., Cal.) 278 Fed. 231, en el que se dice lo siguiente:
“En vista de la imposibilidad de obtener órdenes para el registro de automóviles que se sospecha llevan licores intoxicantes, los fun-cionarios tienen derecho, sin mandamiento, a mandar parar y registrar automóviles y el hecho de encontrar en ellos licores justifica el registro. ’ ’
Esta conclusión a que se llegó en dicho caso fué repu-diada en el caso de United States v. Kaplan (D. C., S. D., Ga.) 286 Fed. 973, pero en este caso, sin embargo, en el cual se niega la devolución de licores que fueron encontra-dos en un automóvil por haberse registrado sin- auto judicial, se dice al mismo tiempo lo siguiente:
‘•'Cuando-se hace un registro sin mandamiento, es asimismo esen-cial que exista un fundamento razonable para ello; pero en tal caso, y por no ser factible el obtener un mandamiento, la conclusión en cuanto a si la causa es razonable debe ser determinada por el fun-cionario, a su riesgo.”
En el presente caso, además, la mera infracción de la ley reglamentando la velocidad de los vehículos de motor en las carreteras públicas, ley aprobada en abril 13 de 1916 (Leyes de 1916, p. 144), artículo 13, justificaba a la poli-cía para detener el automóvil y arrestar al chauffeur.
En el caso de Kaplan, supra, pág. 973, se dice:
“En el derecho común era siempre legal arrestar a una persona sin mandamiento cuando el delito era cometido en presencia de un funcionario, y entrar en un edificio en que tal delito se estuviere cometiendo, también sin mandamiento. McBride v. United States (C.C.A. Fifth Cir.) 284 Fed. 416, 419; Vachina v. United States (C.C.A. Ninth Cir.) 283 Fed. 35. Este derecho no ha sido eliminado *122por disposiciones constitucionales ni estatntorias, y está tan bien es-tablecido que es innecesario hacer más citas.”
La Corte de Circuito de Apelaciones del Cuarto Cir-cuito, en el caso de Boyd v. United States, 286 Fed. 930, resolvió lo siguiente:
“Bajo la Ley Nacional de Prohibición, tít. 2, see. 26, autorizando la confiscación de vehículos y licores que en ellos, fueren transpor-tados en violación de la ley, cuando el licor conducido en potes de fruta en el asiento trasero de un automóvil podía ser visto simple-mente con mirar dentro del carro, el hallazgo de whisky en esta forma y su confiscación sin mandamiento estaban expresamente auto-rizados, y el testimonio con respecto a dicho registro era admisible en el juicio del acusado.”
Y la sección 26, tít. 2, de la Ley Nacional de Prohibición, prescribe:
“Cuando el comisionado, sus ayudantes, inspectores, o cualquier otro funcionario de la ley encontraren a cualquier persona en el acto de transportar, en violación de la ley, licores intoxicantes en cualquier carro, coche, automóvil, vehículo marítimo o aereo, u otro vehículo, será su deber confiscar todos dichos licores que allí se hallaren en transportación en violación de la ley. Cuando licores intoxicantes transportados o poseídos ilegalmente sean confiscados por un funcio-nario, éste tomará posesión del vehículo con su pareja o yunta, auto-móvil, bote, vehículo marítimo o aereo, o de otra'clase, y arrestará a la persona que lo tenga a su cargo.”
Es importante decir que aunque en el caso de Boyd, supra, por las circunstancias del caso, se aplica directa-mente la sección-26 transcrita,, dejando en suspenso como cuestión general, el derecho de un oficial a registrar un au-tomóvil cuando y siempre que lo creyera conveniente con el fin de poder obtener evidencia, etc., se indica expresamente que cuando por los sentidos se puede descubrir la existencia de licores en un automóvil, realmente cuando sé descubre por tales medios, no es un registro o busca en ningún sen-tido legal o vulgar el que un funcionario mire dentro de un automóvil parado en el camino.
*123En nuestro caso, una vez detenido el automóvil, los agen-tes pudieron ver a la simple vista el saco qne estaba en el sitio destinado para descansar los pies en el asiento posterior, y sin qne les fnera difícil notar la forma de los envases.
En dicho caso, además, como proposición general se de-clara: .
“Existen reconocidas autoridades en apoyo de la proposición de qne la persona en posesión de propiedad confiscada no tiene derecho a ser protegida en sn posesión, y qne la propiedad está siempre legal-mente sujeta a confiscación a favor del gobierno. United States v. Stowell, 133 U. S. 19, 10 Sup. Ct. 244, 33 L. Ed. 555; Taylor v. United States, 3 How. 197, 205, 11 L. Ed. 559; United States v. Welsh (D.C.) 247 Fed. 239. El registro y confiscación de automó-viles sin nn mandamiento de registro en cumplimiento de la Ley Nacional de Prohibición (41 Estat. 305), ha sido justificado por este fundamento. United States v. Fenton (D.C.) 268 Fed. 221; United States v. Bateman (D.C.) 278 Fed. 231; Amos v. United States, 255 U. S. 313, 41 Sup. Ct. 266, 65 L. Ed. 654.”
El tercer error carece asimismo de todo fundamento, pues asumiendo a los fines de la argumentación qne la evi-dencia obtenida por el gobierno no se hubiera podido utili-zar contra el. acusado, aun así no procedería la devolución de los licores al acusado.
El caso U. S. v. Rykowski, (D.C.) 267 Fed. 866 (4), con-tiene la siguiente declaración:
“Cuando los licores y alambiques usados por los acusados en vio-lación de la" ley son confiscados por los funcionarios actuando de acuerdo con órdenes de registro nulas, la propiedad no será devuelta a los acusados, aunque la evidencia obtenida mediante el registro no puede usarse contra ellos por razón de los métodos ilegales mediante los cuales fué obtenida/’
Esta declaración se sostiene en el caso de U. S. v. Kaplan, supra, página 972, como la correcta expresión de lá ley en oposición al caso de U. S. v. Ray & Schultz, (D. C.) 275 Fed. 1004, que desaprueba, añadiéndose, además, como principio que merece nuestra aprobación, lo que sigue:
*124“Por tanto, a menos que la solicitud para la devolución de los licores que se alegan liaber sido ilegalmente confiscados demuestre afirmativamente que el peticionario podía legalmente tener posesión de los licores, la tentativa .es una para recobrar la posesión de bienes cuya posesión constituye un delito. No hay ley alguna que exija o justifique la devolución de propiedad a una persona cuya posesión de la misma ha de constituir un delito, o cuyo uso de dicha propie-dad sólo puede tener por objeto el cometer un delito.”
La cuestión, por último, relativa al registro de automó-viles y ocupación de la materia intoxicante transportable, ha sido definitivamente resuelta, en fecha reciente, marzo 2, 1925, por la Corte Suprema de los Estados Unidos en el caso de Carroll et al. v. The United States, (69 L. ed. 347), en cuyo caso se sostienen las conclusiones que habíamos sentado diciéndose entre otras cosas, lo siguiente:
“La intención del Congreso de hacer una distinción entre la nece-sidad de una orden de registro para el registro de viviendas parti-culares y para el de automóviles y otros vehículos de tráfico a los fines de hacer cumplir la Ley de Prohibición queda así claramente demostrada en vista de la historia de la Enmienda Stanley. ¿Es tal distinción compatible con la Enmienda Cuarta? Creemos que sí. La Enmienda Cuarta no condena todos los registros o incautaciones sino sólo aquellos que son irrazonables.
“Por razón lógica y por las autoridades la verdadera regla es que si el registro e incautación sin orden se hacen habiendo causa probable, o sea, habiendo una creencia, razonablemente deducible de circunstancias conocidas al oficial incautador, de que un automóvil u otro vehículo contiene lo que por ley está sujeto a incautación y destrucción, el registro y la incautación son válidos. La Cuarta En-mienda ha de interpretarse a la luz de lo que se consideraba un re-'gistro o incautación irrazonable en la época de su adopción, y en tal forma que proteja los intereses públicos tanto como los intereses y derechos de los ciudadanos individualmente.
“A la luz de estas autoridades, y de lo que aparece de estos autos, resulta claro que los oficiales en este caso estuvieron justificados al practicar el registro e incautación. Esto equivale a decir que los hechos y circunstancias de su conocimiento o sobre los que tenían informes razonablemente fidedignos eran suficientes por sí solos para *125justificar a un hombre de razonable prudencia en la creencia de que se transportaban licores intoxicantes en el automóvil que ellos man-daron parar y registraron.”
Se hace conveniente dejar aclarado, sin embargo, que ya establecida la regla para poder registrar sin mandamiento judicial un automóvil u otro vehículo de motor que oculta contrabando, un registro caprichoso o por meras sospechas no sería justificable. De ahí es la línea divisoria de legal o ilegal, según las circunstancias del caso, que se tiende a establecer en el caso de Carroll que hemos citado. En tal dirección la Corte Suprema de los Estados Unidos continúa diciendo:
“Quedando así establecido que puede practicarse un registro sin orden en busca de artículos de contrabando ocultos en un automóvil otro vehículo y allí transportados ilegalmente, vamos ahora a con-siderar en qué circunstancias puede hacerse dicho registro. Sería intolerable e irrazonable que un agente de la prohibición estuviera autorizado para mandar.parar todos los automóviles a la ventura de encontrar en ellos licores, sometiendo así a todas las personas que usan legalmente los caminos públicos a la inconveniencia e indigni-dad de tal registro. * * * Pero aquellos que legalmente están dentro del país con derecho a usar los caminos públicos, tienen el derecho al libre paso sin interrupción o registro (search) a menos que exista para un funcionario competente y autorizado para hacer registros, causa probable para creer que sus vehículos están condu-ciendo contrabando o mercancía prohibida.
“Aquí encontramos la línea de distinción entre las incautaciones legales e ilegales de licores transportados en vehículos. Es cierta-mente una distinción razonable. Da al dueño del automóvil o ve-hículo secuestrado en virtud de la sección 26, a falta de causa probable, el derecho de que se le devuelva el automóvil, lo protege, de acuerdo con los casos de Weeks y Amos, contra el uso de los licores como prueba contra él, y somete al oficial que practica el secuestro a daños y perjuicios. Por el contrario, en un caso en que se de-muestre la causa probable, se ha dado al gobierno y a sus oficiales la oportunidad que deben tener para hacer la investigación necesaria con el fin de dar con e incautarse de artículos de contrabando en casos de sospecha razonable.”
*126En el mismo caso se retrasa además la devolución de los licores ocupados y aunque ese extremo se discute de un modo incidental, se menciona sin embargo el caso de Kaplan, supra, cuya doctrina, sin embargo, hemos adoptado en relación con la cuestión que directamente planteó el apelante en el presente caso, solicitando la entrega de los licores y lo cual hemos negado.
Por todo lo expuesto, .la sentencia inferior debe ser con-firmada.
Los Jueces Asociados Señores Wolf y Hutchison, disin-tieron.